PER Cueiam.
It is not necessary to decide whether plaintiff’s status at the time of her injury was that of an invitee or a licensee, a question debated at length in the briefs, because there is a total lack of any evidence of negligence in the construction and maintenance of the door in which plaintiff fell. The owner of a garage, store, or other place of business is not an insurer of the safety of those who go upon his premises for the purpose of doing business with him, and the doctrine of res ipsa loquitur is not applicable. Watkins v. Taylor Furnishing Company, 224 N.C. 674, 31 S.E. 2d 917. Before plaintiff could recover she would have had to establish actionable negligence on the part of the defendant. This she did not do.
The judgment as of nonsuit is
Affirmed.